Citation Nr: 0406427	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  02-18 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for claimed skin 
disorder.  

2.  Entitlement to service connection for claimed 
hyperthyroidism.  

3.  Entitlement to service connection for claimed 
hemorrhoids.  

4.  Entitlement to service connection for claimed hallux 
valgus and bunions with degenerative joint disease.  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from July 1979 to June 1985 
and June 1985 to May 1991.  

An October 2000 VA Administrative Decision determined that 
the character of the veteran's first period of service from 
July 1979 to June 1985 was honorable.  

The decision also found that the subsequent service, from 
June 1985 to May 1991, was under other than honorable 
conditions and that, during that period of service, the 
veteran committed several offenses that demonstrated willful 
and persistent misconduct.  

As such, the RO determined that VA compensation benefits 
based on that period of service were barred. The veteran may 
be granted service connection for any disability determined 
to be a result of his period of honorable service.  38 C.F.R. 
§ 3.12(a) (2003).  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
RO.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in September 2002.  

The representative also noted at the personal hearing that 
the veteran had applied for an upgraded discharge with the 
military over a year prior to the date of the hearing.  

(The issues of service connection for a claimed skin disorder 
and the claimed hallux valgus and bunions with degenerative 
joint disease are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.)  



FINDINGS OF FACT

1. The veteran's period of service from July 25, 1979 to June 
19, 1985 is considered to have been under honorable 
conditions.  His period of service from June 20, 1985 to May 
10, 1991 is not considered to have been under honorable 
conditions.  

2.  The claimed hyperthyroidism is not shown to have had its 
onset during the period of honorable service from July 1979 
to June 1985 or for several years thereafter.  

3.  The claimed hemorrhoid condition is not shown to have 
been present during his period of honorable service from July 
1979 to June 1985.  

4.  The veteran currently is not shown have hyperthyroidism 
or a hemorrhoid condition due to any event during his period 
of honorable service extending from July 1979 to June 1985.  




CONCLUSIONS OF LAW

1.  The veteran's disability manifested by hyperthyroidism is 
not due to disease or injury that was incurred in or 
aggravated by the period of honorable service from July 1979 
and June 1985; nor may it be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 101(2), 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.1(d), 3.12, 3.303, 3.307, 3.309 (2003).  

2.  The veteran is not shown to have a disability manifested 
by hemorrhoids due to disease or injury that was incurred in 
or aggravated by the period of honorable service from July 
1979 and June 1985.  38 U.S.C.A. §§ 101(2), 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.1(d), 3.12, 3.303 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that service connection is warranted for 
hyperthyroidism and hemorrhoids, as these conditions were 
present during his active service.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated in 
the line of duty in the active military service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  

In the case of certain chronic diseases, including 
endocrinopathies, service connection may be presumed if the 
disease became manifest to a degree of 10 percent disabling 
or more within one year after separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2003); 38 C.F.R. §§ 
3.307, 3.309 (2003).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).  

A veteran is, by definition, someone who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 
U.S.C.A. § 101(2) (West 2002); 38 C.F.R. §§ 3.1(d), 3.12 
(2003).  

The veteran has been determined to be ineligible to receive 
compensation for any disability that arose as the result of 
his period of service from June 20, 1985 to May 10, 1991 
because of the character of that service as noted 
hereinbelow.  

An October 2000 VA Administrative Decision determined that 
the character of discharge for the veteran's first period of 
service from July 1979 to June 1985 was honorable.  The 
decision determined that the veteran's subsequent service, 
from June 1985 to May 1991, was under other than honorable 
conditions and that, during that period of service, he 
committed several offenses that demonstrated willful and 
persistent misconduct.  

VA benefits are not payable unless the period of service upon 
which the claim is based was terminated by discharge or 
release under conditions other than dishonorable. 38 C.F.R. § 
3.12(a) (2003).  

A discharge or release for certain offenses, including 
willful and persistent misconduct, is considered to have been 
under dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  An 
exception is provided under that regulation if the discharge 
was because of a minor offense and service was otherwise 
honest, faithful and meritorious.  

Additionally, a discharge under dishonorable conditions will 
not constitute a bar to benefits if the individual was insane 
at the time of the offense caused the discharge. 38 U.S.C.A. 
§ 5303(b) (West 2002); 38 C.F.R. § 3.12(b) (2003).  

The provisions of 38 C.F.R. § 3.12(d) provide that discharge 
or release due to offenses, to include acceptance of an 
undesirable discharge to escape trial by general court- 
martial or willful and persistent misconduct is considered to 
have been issued under dishonorable conditions.  38 C.F.R. § 
3.12(d)(1), (4) (2003).  This includes a discharge under 
other than honorable conditions, if it is determined that it 
was issued because of willful and persistent misconduct.  

Under 38 C.F.R. § 3.12(d)(4), a discharge under other than 
honorable conditions for willful and persistent misconduct 
will render a claimant ineligible for veterans benefits.  See 
Struck v. Brown, 9 Vet. App. 145 (1996).  

A careful review of the service medical records shows that 
they are negative for any complaints, findings or diagnosis 
of hyperthyroidism or hemorrhoids during the veteran's period 
of service from July 1979 through June 19, 1985.  

The service medical records show complaints and treatment of 
hemorrhoids during the veteran's period of service from June 
20, 1985 to May 1991.  

Specifically, the other service medical records show that the 
veteran was first treated for hemorrhoids in June 1986.  
Additionally, these records indicated that he subsequently 
underwent incision and drainage of a thrombosed external 
hemorrhoid in September 1986.  

In addition, the veteran indicated on his September 1999 
claim for disability compensation that his hemorrhoids began 
in 1986.  This statement is consistent with the service 
medical records.  

Furthermore, the service medical records for both periods of 
active service are entirely negative for any complaint, 
finding or diagnosis of a thyroid problem.  The post-service 
medical evidence shows that the veteran was first treated for 
hyperthyroidism in March 1992.  

The veteran was afforded a VA examination in November 2000.  
The veteran reported, among other things, that the onset of 
his hyperthyroidism was in 1989.  The veteran indicated that 
it was overactive, with symptoms of a racing heart and 
nervousness.  He was placed on Synthroid and had been 
continued on Synthroid to present.  The examination noted 
that the thyroid was not enlarged.  

With regard to hemorrhoids, the examiner indicated that no 
hemorrhoids were seen on examination, but that he did have 
hemorrhoidal tags.  The diagnoses included those of 
hemorrhoidal tags; euthyroid on examination - no disease 
found.  

Later, during his hearing at the RO in September 2002, the 
veteran testified that he first sought treatment for 
hemorrhoids in 1981, 1982 and 1983 and that the hemorrhoids 
currently came and went.  The veteran did not testify 
regarding his claimed thyroid disability.  

In sum, neither the claimed hemorrhoids nor the 
hyperthyroidism is shown by competent evidence to have their 
clinical onset during the veteran's period of honorable 
service that ended on June 19, 1985.  

Specifically, the medical evidence shows that the veteran's 
hemorrhoids were first present in 1986 and that the 
hyperthyroidism began in 1992.  Importantly, this is 
consistent with the veteran's own initial assertions related 
on his September 1999 claim for disability compensation.  

The Board points out that, after the veteran was informed 
that he was not entitled to receive compensation for 
disabilities that were first manifest during his second 
period of service, he testified at his personal hearing that 
the onset of hemorrhoids occurred during his first period of 
service, contrary to his earlier assertions.  As such, the 
Board finds these latter assertions not to be credible or 
otherwise supported by competent evidence.  

With regard to the claim for hyperthyroidism, the Board notes 
that the service medical records are completely negative for 
any complaints, findings or diagnosis of a thyroid problem.  
Furthermore, the veteran has indicated that his thyroid 
problem began in January 1992, several years after the end of 
his honorable period of service in June 1985.  

As such, the medical evidence does not support a grant of 
service connection as the medical evidence of record reveals 
that any current thyroid condition had its onset well after 
his active service.  

The veteran in this regard has submitted no competent 
evidence to support his assertions that either condition had 
been present during the honorable period of service or was 
otherwise due to any event during that honorable service.  

Consequently, as noted hereinabove, as compensation is not 
payable for a disability that was incurred during a period of 
service that ended under other than honorable terms, this 
aspect of the claim cannot provide a basis on which relief 
may be granted, as it has no legal merit.  38 U.S.C.A. § 
101(2) (West 2002); 38 C.F.R. § 3.12(a) (2003).  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  

Finally, the Board notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  

To implement the provisions of the law, VA promulgated 
regulations. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  38 
U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2003).  

They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2003).  

In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The RO endeavored to provide notice of VCAA in a March 2001 
letter to the veteran.  The letter explained the parameters 
of the VCAA and described what evidence was necessary to 
substantiate his claims of service connection.  

As such, the veteran has had over a year to submit evidence 
in support of his claims for service connection.  Moreover, 
he has not mentioned any outstanding evidence that would help 
to substantiate his claim.  

Considering the record, the Board finds that the passage of 
VCAA and its implementing regulations, as well as other 
directives, does not prevent the Board from rendering a 
decision on the claims at this time, as all notification and 
development action needed to render a fair decision has, to 
the extent possible, been accomplished.  

Through the rating decisions, Statement of the Case, 
Supplemental Statement of the Case, and various 
correspondence from the RO, the veteran and his 
representative have been notified of the pertinent law and 
regulations, the evidence which would substantiate his 
claims, and the evidence which has been considered in 
connection with his appeal.  

Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and provided ample opportunity to submit 
information and evidence.  

Moreover, because, as explained hereinabove, there is no 
indication whatsoever that there is any existing, potentially 
relevant evidence to obtain (and the veteran has been asked 
whether there is any such evidence), any failure to fulfill 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, is harmless.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate her claim.  There is no outstanding 
request for a hearing.  

Furthermore, the examination and treatment records up to the 
present have been associated with the claims file.  The Board 
also notes that neither the veteran nor his representative 
has identified, and the record does not otherwise indicate, 
any existing pertinent evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Although VA has a duty to assist the veteran in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In this case, the Board finds that VA has done 
everything reasonably possible to assist him.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claim 
at this juncture.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  VA has satisfied its duties to notify and to assist 
the appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  



ORDER

Service connection for hemorrhoids is denied.  

Service connection for hyperthyroidism is denied.  



REMAND

The veteran contends that service connection is warranted for 
a skin disorder and hallux valgus and bunions with 
degenerative joint disease.  

On his claim form, the veteran indicated that he developed a 
rash in March 1985, during his first (honorable) period of 
service.  The veteran also reported that the onset of his 
bunions was in 1988, during his second (dishonorable) period 
of service.  


A.  Skin Disorder

A careful review of the veteran's service medical records 
shows that he was treated on numerous occasions during both 
periods of service for an array of skin complaints.  More 
specifically, a September 1979 record noted a diagnosis of 
pseudofolliculitis.  

A July 1980 entry noted an acneform eruption on arms.  In 
March 1981, the veteran was breaking out with bumps on both 
arms and on his back.  

An April 1985 record noted xerosis with symptoms on the left 
earlobe, left temple, upper chest and upper arms.  Creams 
were prescribed.  

In March 1988, the veteran was treated for a rash in the left 
axilla.  The assessment was that of dermatitis.  

The veteran was afforded a VA examination in November 2000.  
The examiner noted no skin blemishes on examination.  The 
diagnosis was that of no rash seen on examination.  The 
examiner did not indicate whether the veteran had a chronic 
skin disability or comment on the various diagnoses of skin 
disorders in the service medical records.  

Thereafter, at his personal hearing in September 2002, the 
veteran testified that none of his rashes or skin problems 
were present at the time of the November 2000 examination.  

The veteran also testified that his rashes came and went and 
that he had outbreaks at least once per month and that lasted 
2 to 4 days.  Finally, the veteran testified that the rashes 
were mainly on his head, arms and back.  

The Board finds that the veteran should be examined to 
determine if he has current skin disability due to injury or 
disease that was incurred in or aggravated by service.  

In light of the need for another examination, all outstanding 
medical records pertaining to the veteran's claimed skin 
disability should be obtained and associated with the claims 
file.  


B.  Hallux valgus and bunions with degenerative joint disease

The service medical records show that in January 1983, the 
veteran was seen for complaints of pain in his right foot.  
He related no recent history of trauma.  The veteran did not 
recall any activity upon injuring the right foot.  The 
veteran complained of pain upon walking.  

On examination, there was no deformity noted, but there was 
pain upon palpation to posterior aspect of the right foot.  
The assessment was that of muscle/tendon strain.  

Then, in January 1989, the veteran was treated for bunions.  
The veteran complained of pain in both feet.  Bunions were 
noted with moderate deformity.  

Importantly, the veteran noted on his claim form that the 
bunions had their onset in 1988.  This assertion is 
corroborated by the veteran's service medical records which 
show treatment in January 1989 and a notation on his April 
1991 discharge examination report that he had bunions on the 
right and left feet, August 1988.  

As such, the veteran should be examined to determine if he 
has current disability manifested by hallux valgus and 
bunions with degenerative joint disease due to disease or 
injury in first (honorable) period of service.  

In light of the need for another examination, all outstanding 
medical records pertaining to treatment for hallux valgus, 
bunions with degenerative joint disease should be obtained 
and associated with the claims file.  

The Board again notes that the statutes governing assistance 
to claimants and the benefit of the doubt were amended during 
the pendency of the veteran's appeal with the passage of VCAA 
as noted hereinabove.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for a skin 
disability and/or hallux valgus and 
bunions with degenerative joint disease, 
not previously identified.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  Once obtained, 
all records must be associated with the 
claims folder.  

2.  The RO then should undertake to 
schedule the veteran for a VA examination 
to determine the current nature and the 
likely etiology of the claimed skin 
disorder and the hallux valgus and 
bunions with degenerative joint disease.  
All indicated tests must be conducted.  
The claims folder must be made available 
to and reviewed by the examiner prior to 
the requested study.  The examiner in 
this regard should elicit from the 
veteran and record a full clinical 
history referable to the claimed skin 
condition and the hallux valgus, bunions 
with degenerative joint disease.  Based 
on his/her review of the case, the 
examiner should provide opinions, with 
adequate rationale, as to whether the 
veteran has current skin disability or 
current foot disability manifested by a 
hallux valgus and bunions with 
degenerative joint disease due to disease 
or injury that was incurred in or 
aggravated by the veteran's first 
(honorable) period of service.  A 
complete rationale for any opinion 
expressed must be provided.  The 
examination report should be associated 
with the claims folder.  

3.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claims.  The 
RO in this regard must ensure that all 
notification and development action 
required by the VCAA.  If any benefit 
sought on appeal remains denied, then the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



